In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00015-CR
                               __________________

                   MICAH LYNN RICHARDSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 75th District Court
                       Liberty County, Texas
                      Trial Cause No. CR34223
__________________________________________________________________

                          MEMORANDUM OPINION

      In his sole issue on appeal, appellant Micah Lynn Richardson complains that

the trial court erred by requiring him and his attorney to participate in a probation

revocation hearing by Zoom. We affirm the trial court’s judgment.

                              Procedural Background

      After Richardson pleaded guilty to attempted burglary of a habitation, the trial

court deferred a finding of guilt, placed Richardson on community supervision for

six years, assessed a $1,000 fine and ordered Richardson to pay $100 in restitution.

                                          1
Subsequently, the State filed a Motion to Revoke Unadjudicated Community

Supervision, which included allegations that Richardson committed new offenses in

Oklahoma. The trial court conducted a hearing on the State’s Motion to Revoke, and

Richardson and the State’s witnesses, including an Oklahoma police officer,

appeared by Zoom. Richardson filed a Motion for Continuance and objected to the

trial court allowing witnesses from out of state to appear by Zoom in violation of the

Confrontation Clause of the Sixth Amendment. Richardson requested that the

witnesses be present in the courtroom because “we cannot be certain what a witness

on zoom is viewing or doing outside the purview of the camera.” The trial court

denied Richardson’s Motion for Continuance and explained that the Confrontation

Clause did not apply to revocation proceedings, including proceedings to adjudicate

guilt in a deferred status.

       After hearing evidence regarding the State’s allegations that Richardson

violated the terms of his community supervision, the trial court found that

Richardson violated the conditions of his community supervision, revoked

Richardson’s community supervision, found Richardson guilty of attempted

burglary of a habitation, and sentenced Richardson to six years of confinement.

                                      Analysis

       In his sole issue on appeal, Richardson complains that the trial court erred by

requiring him to participate in a probation revocation hearing by Zoom. According

                                          2
to Richardson, the trial court violated his substantive rights by denying him the right

to participate in his revocation hearing in person.

      At trial, Richardson only objected to the trial court allowing witnesses from

out of state to appear by Zoom in violation of the Confrontation Clause of the Sixth

Amendment because “we cannot be certain what a witness on zoom is viewing or

doing outside the purview of the camera.” Generally, to preserve error for review on

appeal, a defendant must object in a timely and specific manner at trial. Thomas v.

State, 723 S.W.2d 696, 700 (Tex. Crim. App. 1986). If an objection made at trial

does not comport with his argument on appeal, a defendant has not preserved any

error. Id.; Borne v. State, 593 S.W.3d 404, 412 (Tex. App.—Beaumont 2020, no

pet.). During trial, Richardson did not complain about the trial court requiring him

to participate in a probation revocation hearing by Zoom. Since Richardson’s

complaint on appeal does not comport with his objection at trial, we conclude that

Richardson has not preserved any error. See Thomas, 723 S.W.2d at 700; Borne, 593

S.W.3d at 412. We overrule Richardson’s sole issue and affirm the trial court’s

judgment.

      AFFIRMED.
                                                      _________________________
                                                         W. SCOTT GOLEMON
                                                             Chief Justice
Submitted on February 25, 2022
Opinion Delivered June 8, 2022
Do Not Publish
Before Golemon, C.J., Kreger and Horton, JJ.
                                          3